               Case 2:20-cv-01113-TSZ Document 18 Filed 12/16/20 Page 1 of 9



                                                                           The Honorable Thomas S. Zilly
 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF WASHINGTON
 7                                        AT SEATTLE
 8   BRENT FREI,
 9                                                         CASE NO. 2:20-cv-01113-TSZ
                                    Plaintiff,
10                                                         STIPULATED PROTECTIVE ORDER
                    v.
11   FEDERAL INSURANCE COMPANY,
12                                  Defendant.
13

14
     1.     PURPOSES AND LIMITATIONS
15          Discovery in this action is likely to involve production of confidential, proprietary, or
16   private information for which special protection may be warranted. Accordingly, the parties
17   hereby stipulate to and petition the court to enter the following Stipulated Protective Order. The
18   parties acknowledge that this agreement is consistent with LCR 26(c). It does not confer blanket
19   protection on all disclosures or responses to discovery, the protection it affords from public
20   disclosure and use extends only to the limited information or items that are entitled to confidential
21   treatment under the applicable legal principles, and it does not presumptively entitle parties to file
22   confidential information under seal.
23
     2.     “CONFIDENTIAL” MATERIAL
24          Documents, ESI, and other tangible things produced or otherwise exchanged in this action
25   which include confidential material as defined by law shall be treated as “Confidential” for
26

     STIPULATED PROTECTIVE ORDER - 1
     CASE NO. 2:20-cv-01113-TSZ
                                                                           SUMMIT LAW GROUP, PLLC
                                                                             315 FIFTH AVENUE SOUTH, SUITE 1000
                                                                              SEATTLE, WASHINGTON 98104-2682
                                                                                   Telephone: (206) 676-7000
                                                                                      Fax: (206) 676-7001
               Case 2:20-cv-01113-TSZ Document 18 Filed 12/16/20 Page 2 of 9




 1   purposes of this lawsuit, and may include client roles and customer lists, including newly-acquired

 2   customers, pricing lists or information, and other proprietary or trade secret business information.

 3   3.     SCOPE
 4          The protections conferred by this agreement cover not only confidential material (as

 5   defined above), but also (1) any information copied or extracted from confidential material; (2) all

 6   copies, excerpts, summaries, or compilations of confidential material; and (3) any testimony,

 7   conversations, or presentations by parties or their counsel that might reveal confidential material.

 8   However, the protections conferred by this agreement do not cover information that is in the

 9   public domain or becomes part of the public domain through trial or otherwise.

10   4.     ACCESS TO AND USE OF CONFIDENTIAL MATERIAL
11          4.1     Basic Principles. A receiving party may use confidential material that is disclosed

12   or produced by another party or by a non-party in connection with this case only for prosecuting,

13   defending, or attempting to settle this litigation. Confidential material may be disclosed only to

14   the categories of persons and under the conditions described in this agreement. Confidential

15   material must be stored and maintained by a receiving party at a location and in a secure manner

16   that ensures that access is limited to the persons authorized under this agreement.

17          4.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered

18   by the court or permitted in writing by the designating party, a receiving party may disclose any

19   confidential material only to:

20                  (a)     the receiving party’s counsel of record in this action, as well as employees

21   of counsel to whom it is reasonably necessary to disclose the information for this litigation;

22                  (b)     the officers, directors, and employees (including in house counsel) of the

23   receiving party to whom disclosure is reasonably necessary for this litigation, unless the parties

24   agree that a particular document or material produced is for Attorney’s Eyes Only and is so

25   designated;

26

     STIPULATED PROTECTIVE ORDER - 2
     CASE NO. 2:20-cv-01113-TSZ
                                                                          SUMMIT LAW GROUP, PLLC
                                                                            315 FIFTH AVENUE SOUTH, SUITE 1000
                                                                             SEATTLE, WASHINGTON 98104-2682
                                                                                  Telephone: (206) 676-7000
                                                                                     Fax: (206) 676-7001
               Case 2:20-cv-01113-TSZ Document 18 Filed 12/16/20 Page 3 of 9




 1                  (c)      experts and consultants to whom disclosure is reasonably necessary for this

 2   litigation and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

 3                  (d)      the court, court personnel, and court reporters and their staff;

 4                  (e)      copy or imaging services retained by counsel to assist in the duplication of

 5   confidential material, provided that counsel for the party retaining the copy or imaging service

 6   instructs the service not to disclose any confidential material to third parties and to immediately

 7   return all originals and copies of any confidential material;

 8                  (f)      during their depositions, witnesses in the action to whom disclosure is

 9   reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”

10   (Exhibit A), unless otherwise agreed by the designating party or ordered by the court. Pages of

11   transcribed deposition testimony or exhibits to depositions that reveal confidential material must

12   be separately bound by the court reporter and may not be disclosed to anyone except as permitted

13   under this agreement;

14                  (g)      the author or recipient of a document containing the information or a

15   custodian or other person who otherwise possessed or knew the information.

16          4.3     Filing Confidential Material. Before filing confidential material or discussing or

17   referencing such material in court filings, the filing party shall confer with the designating party to

18   determine whether the designating party will remove the confidential designation, whether the

19   document can be redacted, or whether a motion to seal or stipulation and proposed order is

20   warranted. Local Civil Rule 5(g) sets forth the procedures that must be followed and the standards

21   that will be applied when a party seeks permission from the court to file material under seal.

22   5.     DESIGNATING PROTECTED MATERIAL
23          5.1     Exercise of Restraint and Care in Designating Material for Protection. Each party

24   or non-party that designates information or items for protection under this agreement must take

25   care to limit any such designation to specific material that qualifies under the appropriate

26   standards. The designating party must designate for protection only those parts of material,

     STIPULATED PROTECTIVE ORDER - 3
     CASE NO. 2:20-cv-01113-TSZ
                                                                            SUMMIT LAW GROUP, PLLC
                                                                              315 FIFTH AVENUE SOUTH, SUITE 1000
                                                                               SEATTLE, WASHINGTON 98104-2682
                                                                                    Telephone: (206) 676-7000
                                                                                       Fax: (206) 676-7001
               Case 2:20-cv-01113-TSZ Document 18 Filed 12/16/20 Page 4 of 9




 1   documents, items, or oral or written communications that qualify, so that other portions of the

 2   material, documents, items, or communications for which protection is not warranted are not

 3   swept unjustifiably within the ambit of this agreement.

 4          Mass, indiscriminate, or routinized designations are prohibited. Designations that are

 5   shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

 6   unnecessarily encumber or delay the case development process or to impose unnecessary expenses

 7   and burdens on other parties) expose the designating party to sanctions.

 8          If it comes to a designating party’s attention that information or items that it designated for

 9   protection do not qualify for protection, the designating party must promptly notify all other

10   parties that it is withdrawing the mistaken designation.

11          5.2     Manner and Timing of Designations. Except as otherwise provided in this

12   agreement (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or

13   ordered, disclosure or discovery material that qualifies for protection under this agreement must be

14   clearly so designated before or when the material is disclosed or produced.

15                  (a)     Information in documentary form: (e.g., paper or electronic documents and

16   deposition exhibits, but excluding transcripts of depositions or other pretrial or trial proceedings),

17   the designating party must affix the word “CONFIDENTIAL” to each page that contains

18   confidential material. If only a portion or portions of the material on a page qualifies for

19   protection, the producing party also must clearly identify the protected portion(s) (e.g., by making

20   appropriate markings in the margins).

21                  (b)     Testimony given in deposition or in other pretrial or trial proceedings: the

22   parties must identify on the record, during the deposition, hearing, or other proceeding, all

23   protected testimony, without prejudice to their right to so designate other testimony after

24   reviewing the transcript. Any party or non-party may, within fifteen days after receiving a

25   deposition transcript, designate portions of the transcript, or exhibits thereto, as confidential.

26

     STIPULATED PROTECTIVE ORDER - 4
     CASE NO. 2:20-cv-01113-TSZ
                                                                            SUMMIT LAW GROUP, PLLC
                                                                              315 FIFTH AVENUE SOUTH, SUITE 1000
                                                                               SEATTLE, WASHINGTON 98104-2682
                                                                                    Telephone: (206) 676-7000
                                                                                       Fax: (206) 676-7001
               Case 2:20-cv-01113-TSZ Document 18 Filed 12/16/20 Page 5 of 9




 1                  (c)     Other tangible items: the producing party must affix in a prominent place on

 2   the exterior of the container or containers in which the information or item is stored the word

 3   “CONFIDENTIAL.” If only a portion or portions of the information or item warrant protection,

 4   the producing party, to the extent practicable, shall identify the protected portion(s).

 5          5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

 6   designate qualified information or items does not, standing alone, waive the designating party’s

 7   right to secure protection under this agreement for such material. Upon timely correction of a

 8   designation, the receiving party must make reasonable efforts to ensure that the material is treated

 9   in accordance with the provisions of this agreement.

10   6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
11          6.1     Timing of Challenges. Any party or non-party may challenge a designation of

12   confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality

13   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

14   burdens, or a significant disruption or delay of the litigation, a party does not waive its right to

15   challenge a confidentiality designation by electing not to mount a challenge promptly after the

16   original designation is disclosed.

17          6.2     Meet and Confer. The parties must make every attempt to resolve any dispute

18   regarding confidential designations without court involvement. Any motion regarding

19   confidential designations or for a protective order must include a certification, in the motion or in

20   a declaration or affidavit, that the movant has engaged in a good faith meet and confer conference

21   with other affected parties in an effort to resolve the dispute without court action. The

22   certification must list the date, manner, and participants to the conference. A good faith effort to

23   confer requires a face-to-face meeting or a telephone conference.

24          6.3     Judicial Intervention. If the parties cannot resolve a challenge without court

25   intervention, the designating party may file and serve a motion to retain confidentiality under

26   Local Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable). The burden of

     STIPULATED PROTECTIVE ORDER - 5
     CASE NO. 2:20-cv-01113-TSZ
                                                                            SUMMIT LAW GROUP, PLLC
                                                                              315 FIFTH AVENUE SOUTH, SUITE 1000
                                                                               SEATTLE, WASHINGTON 98104-2682
                                                                                    Telephone: (206) 676-7000
                                                                                       Fax: (206) 676-7001
               Case 2:20-cv-01113-TSZ Document 18 Filed 12/16/20 Page 6 of 9




 1   persuasion in any such motion shall be on the designating party. Frivolous challenges, and those

 2   made for an improper purpose (e.g., to harass or impose unnecessary expenses and burdens on

 3   other parties) may expose the challenging party to sanctions. All parties shall continue to maintain

 4   the material in question as confidential until the court rules on the challenge.

 5   7.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
             OTHER LITIGATION
 6
             If a party is served with a subpoena or a court order issued in other litigation that compels
 7
     disclosure of any information or items designated in this action as “CONFIDENTIAL,” that party
 8
     must:
 9
                    (a)     promptly notify the designating party in writing and include a copy of the
10
     subpoena or court order;
11
                    (b)     promptly notify in writing the party who caused the subpoena or order to
12
     issue in the other litigation that some or all of the material covered by the subpoena or order is
13
     subject to this agreement. Such notification shall include a copy of this agreement; and
14
                    (c)     cooperate with respect to all reasonable procedures sought to be pursued by
15
     the designating party whose confidential material may be affected.
16
     8.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
17
             If a receiving party learns that, by inadvertence or otherwise, it has disclosed confidential
18
     material to any person or in any circumstance not authorized under this agreement, the receiving
19
     party must immediately (a) notify in writing the designating party of the unauthorized disclosures,
20
     (b) use its best efforts to retrieve all unauthorized copies of the protected material, (c) inform the
21
     person or persons to whom unauthorized disclosures were made of all the terms of this agreement,
22
     and (d) request that such person or persons execute the “Acknowledgment and Agreement to Be
23
     Bound” that is attached hereto as Exhibit A.
24

25

26

     STIPULATED PROTECTIVE ORDER - 6
     CASE NO. 2:20-cv-01113-TSZ
                                                                            SUMMIT LAW GROUP, PLLC
                                                                              315 FIFTH AVENUE SOUTH, SUITE 1000
                                                                               SEATTLE, WASHINGTON 98104-2682
                                                                                    Telephone: (206) 676-7000
                                                                                       Fax: (206) 676-7001
               Case 2:20-cv-01113-TSZ Document 18 Filed 12/16/20 Page 7 of 9



     9.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
 1          PROTECTED MATERIAL
 2          When a producing party gives notice to receiving parties that certain inadvertently

 3   produced material is subject to a claim of privilege or other protection, the obligations of the

 4   receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision

 5   is not intended to modify whatever procedure may be established in an e-discovery order or

 6   agreement that provides for production without prior privilege review. The parties agree to the

 7   entry of a non-waiver order under Fed. R. Evid. 502(d) as set forth herein.

 8   10.    NONTERMINATION AND RETURN OF DOCUMENTS
 9          Within 60 days after the termination of this action, including all appeals, each receiving

10   party must return all confidential material to the producing party, including all copies, extracts and

11   summaries thereof. Alternatively, the parties may agree upon appropriate methods of destruction.

12          Notwithstanding this provision, counsel are entitled to retain one archival copy of all

13   documents filed with the court, trial, deposition, and hearing transcripts, correspondence,

14   deposition and trial exhibits, expert reports, attorney work product, and consultant and expert

15   work product, even if such materials contain confidential material.

16          The confidentiality obligations imposed by this agreement shall remain in effect until a

17   designating party agrees otherwise in writing or a court orders otherwise.

18
19

20

21

22

23

24

25

26

     STIPULATED PROTECTIVE ORDER - 7
     CASE NO. 2:20-cv-01113-TSZ
                                                                           SUMMIT LAW GROUP, PLLC
                                                                             315 FIFTH AVENUE SOUTH, SUITE 1000
                                                                              SEATTLE, WASHINGTON 98104-2682
                                                                                   Telephone: (206) 676-7000
                                                                                      Fax: (206) 676-7001
               Case 2:20-cv-01113-TSZ Document 18 Filed 12/16/20 Page 8 of 9




 1          IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

 2          DATED this 15th day of December, 2020.

 3   SUMMIT LAW GROUP PLLC                             SOHA & LANG, P.S.
 4   By s/ Philip S. McCune                            By s/ Geoffrey C. Bedell
     By s/ Lawrence C. Locker                             Geoffrey C. Bedell, WSBA #28837
 5      Phillip McCune, WSBA #21081                       1325 Fourth Avenue, Suite 2000
        Lawrence C. Locker, WSBA #15819                   Seattle, WA 98101-2570
 6      315 Fifth Avenue S., Suite 1000                   (206) 624-1800
        Seattle, WA 98104-2682                            bedell@sohalang.com
 7      (206) 676-7000
        philm@summitlaw.com                            WILEY REIN, LLP
 8      larryl@summitlaw.com
                                                       By s/ Daniel J. Standish
 9   Attorneys for Plaintiff Brent Frei                By s/ Matthew W. Beato
                                                          Daniel J. Standish (pro hac vice)
10                                                        Matthew W. Beato (pro hac vice)
                                                          1776 K Street
11                                                        Washington, DC 20006
                                                          (202) 719-7130
12                                                        (202) 719-7518
                                                          dstandish@wiley.law
13                                                        mbeato@wiley.law
14                                                     Attorneys for Defendant Federal Insurance
                                                       Company
15
                                                  ORDER
16
            PURSUANT TO STIPULATION, IT IS SO ORDERED.
17
            IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the production of any
18
     documents in this proceeding shall not, for the purposes of this proceeding or any other
19
     proceeding in any other court, constitute a waiver by the producing party of any privilege
20
     applicable to those documents, including the attorney-client privilege, attorney work-product
21
     protection, or any other privilege or protection recognized by law.
22
            DATED this 16th day of December, 2020.
23

24

25
                                                          A
                                                          Thomas S. Zilly
26                                                        United States District Judge

     STIPULATED PROTECTIVE ORDER - 8
     CASE NO. 2:20-cv-01113-TSZ
                                                                           SUMMIT LAW GROUP, PLLC
                                                                            315 FIFTH AVENUE SOUTH, SUITE 1000
                                                                             SEATTLE, WASHINGTON 98104-2682
                                                                                  Telephone: (206) 676-7000
                                                                                     Fax: (206) 676-7001
               Case 2:20-cv-01113-TSZ Document 18 Filed 12/16/20 Page 9 of 9




                                                  EXHIBIT A
 1
                      ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 2
            I, ________________________ [print or type full name], of _______________________
 3
     [print or type full address], declare under penalty of perjury that I have read in its entirety and
 4
     understand the Stipulated Protective Order that was issued by the United States District Court for
 5
     the Western District of Washington on _______________ [date] in the case of Frei v. Federal
 6
     Insurance Co., Case No. 2:20-cv-01113-TSZ. I agree to comply with and to be bound by all the
 7
     terms of this Stipulated Protective Order and I understand and acknowledge that failure to so
 8
     comply could expose me to sanctions and punishment in the nature of contempt. I solemnly
 9
     promise that I will not disclose in any manner any information or item that is subject to this
10
     Stipulated Protective Order to any person or entity except in strict compliance with the provisions
11
     of this Order.
12
            I further agree to submit to the jurisdiction of the United States District Court for the
13
     Western District of Washington for the purpose of enforcing the terms of this Stipulated Protective
14
     Order, even if such enforcement proceedings occur after termination of this action.
15

16
                                                            (Signature)
17

18                                                          (Printed Name)
19

20                                                          (City and State where sworn and signed)

21
                                                            (Dated)
22

23

24

25

26

     STIPULATED PROTECTIVE ORDER - 9
     CASE NO. 2:20-cv-01113-TSZ
                                                                            SUMMIT LAW GROUP, PLLC
                                                                              315 FIFTH AVENUE SOUTH, SUITE 1000
                                                                               SEATTLE, WASHINGTON 98104-2682
                                                                                    Telephone: (206) 676-7000
                                                                                       Fax: (206) 676-7001
